Opinion by
Willson, J.
§ 348. Damages for destruction of matured but ungathered cotton; evidence held competent to shotv; case stated. Appellee sued to recover of appellant damages for the destruction of his matured but ungathered cotton crop, and recovered judgment. On the trial appellee, over the objections of appellant, was permitted to prove that the cotton destroyed would have yielded, when gathered, ginned and baled, three average bales of the market value of $40 each, less the expenses of gathering, ginning and baling, which would have amounted to $10 per bale. Held that said evidence was competent, as it fixed with reasonable certainty the market value of the cotton destroyed. But if the cotton had not been matured at the time of its destruction,.a conjectural estimate of what it would have yielded would not have been competent evidence to prove its market value at the time it was destroyed. [1 App. C. C. §§ 482, 1139; 2 App. C. C. § 288.]
Affirmed.